EXHIBIT 10.4 ZORO MINING CORP. (the “Company”) CODE OF BUSINESS CONDUCT FOR DIRECTORS, OFFICERS AND EMPLOYEES The Board of Directors of the Company adopted the following Code of Business Conduct (the “Code”) for all directors, officers and employees of the Company.The “Company” includes Zoro Mining Corp. and all of its subsidiaries. While there cannot be a specific rule for every situation you may encounter in your workday, we have adopted this Code to provide certain principles for the business conduct of the Company’s directors, officers and employees. In addition to this Code, you are expected to be familiar with and comply with the Company’s other policies and procedures, as well as adhere to the highest ethical standards in all your business dealings. A violation of the law or this Code is a serious matter.A director, officer or employee that violates a law, government regulation or this Code will face appropriate disciplinary action, which may include demotion or immediate termination of employment for cause. The provisions of this Code may be amended or waived only by the Company’s Board of Directors. 1. Criteria for Ethical Decision Making Before embarking on any course of action, you need to ask yourself these questions: · Is the life, health or safety of anyone, including patients who receive our drugs, or the environment endangered by the action?; · Is it legal?; · Does it feel fair and honest?; · Does it compromise trust or integrity?; and · Could I justify it to the public? You are required to promptly discuss any questions or concerns you may have about this Code or the correctness of any past, present or anticipated conduct with a member of the executive team or a Human Resources Manager. 2. Ethical Business Practices Each employee is to be accountable to adhere to and advocate high standards of honest and ethical conduct as outlined in this Code. 1 3. Fair Dealings Deal fairly and honestly with the Company’s collaborators, suppliers, competitors, other employees, and anyone else with whom you have contact in the course of performing your job. You should not take unfair advantage of anyone through manipulation, concealment, misappropriate or abuse of confidential information, falsification, misrepresentation of material facts or any other unfair dealing practice. The Company requires that all contracts, agreements and other documents correctly set forth the terms of the underlying business arrangement and that any such documents are reviewed and approved through established Company policy and procedures. 4. Corporate Opportunities and Duty of Loyalty You have a duty of loyalty to the Company, which includes a duty to advance the Company’s legitimate interests when the opportunity to do so arises. Accordingly, you may not use your position or the Company’s name, property, information or good will for personal gain or for the gain of others. You are further prohibited from taking advantage of a personal opportunity that is discovered through the use of corporate property, information or your position with the Company. 5. Conflicts of Interest A conflict of interest arises when your private interests interfere, or appear to interfere, in any way, with the interests of the Company as a whole. You are to take care to ensure that you identify and avoid any situation of actual or apparent conflict of interest. Some conflicts are clear-cut; others are less obvious. For that reason, you must fully disclose to a member of the executive team all circumstances that could be construed or perceived as a conflict of interest. Full disclosure enables us to resolve unclear situations and create an opportunity to dispose of or ethically handle conflicts of interest before any difficulty can arise. To the extent a conflict of interest cannot be avoided in a reasonable fashion then appropriate procedures must be put in place to minimize the involvement of any conflicted individuals in the relationship or interaction, giving rise to the conflict.
